                   Case 2:19-cv-00065-AC Document 26 Filed 05/21/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            200 West Adams Street, 30th Floor
 6          Chicago, Illinois 60606
 7          Telephone: (877) 800-7578 x 19117
            Email: Asim.Modi@ssa.gov
 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                   )       Case No.: 2:19-cv-00065-AC
13   IAN CLAIR MACDOWELL,                          )
                                                   )       STIPULATION FOR VOLUNTARY
14                    Plaintiff,                   )       REMAND PURSUANT TO SENTENCE
                                                   )
15           vs.                                   )       FOUR OF 42 U.S.C. § 405(g)
                                                   )
16                                                 )
     ANDREW SAUL,                                  )
17   Commissioner of Social Security,              )
                                                   )
18                                                 )
                      Defendant.
19
20           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, that
21   this action be remanded to the Commissioner of Social Security for further administrative action
22   pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. § 405(g), sentence
23   four.
24           Upon remand, the Appeals Council will remand the case to an administrative law judge
25   (ALJ) for a new hearing and decision. The Appeals Council will instruct the ALJ to reevaluate
26   the medical opinions, prior administrative medical findings, evidence from nonmedical sources,
27   and decisions by other governmental agencies consistent with the requirements of 20 C.F.R. §
28   404.1504 and § 404.1520c. As necessary, the ALJ will reassess Plaintiff’s residual functional


                                                       1
               Case 2:19-cv-00065-AC Document 26 Filed 05/21/20 Page 2 of 2



 1   capacity. If necessary, the ALJ will obtain additional evidence from a medical expert to clarify
 2   the nature, severity, and effects of Plaintiff’s impairments; additionally, if warranted, the ALJ
 3   will obtain supplemental vocational expert evidence to clarify the effect of the assessed
 4   limitations on Plaintiff’s ability to perform other work in the national economy. The ALJ will
 5   take any further action deemed necessary to develop the record and issue a new decision.
 6
 7                                                 Respectfully submitted,
 8
     Date: May 20, 2020                            WEEMS LAW OFFICES
 9
10                                         By:     /s/ Asim H. Modi for Robert C. Weems*
                                                   ROBERT C. WEEMS
11                                                 *Authorized by email on May 20, 2020
                                                   Attorney for Plaintiff
12
13   Date: May 20, 2020                            McGREGOR W. SCOTT
                                                   United States Attorney
14                                                 DEBORAH LEE STACHEL
15                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
16
                                           By:     /s/ Asim H. Modi
17                                                 ASIM H. MODI
18                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
19
20                                                 ORDER
21
            APPROVED AND SO ORDERED
22
23
24
25   DATED: May 20, 2020

26
27
28


                                                      2
